Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/12/22 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 3/12/22 have been considered as follows.
35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,7,13-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20150009581, of record).

    PNG
    media_image1.png
    748
    737
    media_image1.png
    Greyscale

Regarding claim 1, Chen teaches an optical lens (Fig. 3, Table 1, +++-) having an optical axis (horizontal central line in Fig. 1), the optical lens, in order from an object side to an image-forming side, comprising:
a first lens having positive refractive power;
a second lens having positive refractive power;
a third lens having positive refractive power; and
a fourth lens having an image-side surface with a inflection point (as seen in Fig. 1), the image-side surface of the fourth lens and the optical axis intersect at an intersection point (central point of 142), and the optical lens satisfies the conditions of 0.67≤h/H≤0.95 (~0.73) and 3.75≤H/d0≤30 (~5.8), wherein H is a distance from an outer edge of the image-side surface of the fourth lens to the optical axis, h is a distance from the inflection point to the optical axis and d0 is a distance between a projected position of the inflection point on the optical axis and the intersection point.

Regarding claim 7, Chen teaches an optical lens (Fig. 1, Table 1-), in order from an object side to an image-forming side, comprising:
a first lens having positive refractive power;
a second lens having refractive power;
a third lens having positive refractive power; and
a fourth lens having negative refractive power, the image-side surface of the fourth lens has an inflection point (as seen in Fig. 1), and the optical lens satisfies the conditions 0.67≤h/H≤0.95 (~0.73) and 3.75≤H/d0≤30 (~5.8), wherein H is a distance from an outer edge of an image-side surface of the fourth lens to an optical axis of the optical lens, h is a distance from the inflection point to the optical axis and d0 is a distance from an intersection point of the image-side surface of the fourth lens and the optical axis to a projected position of the inflection point on the optical axis.

Regarding claim 13, Chen further teaches the optical lens according to claim 7, wherein the second lens has positive refractive power (Table 1).

Regarding claim 14, Chen teaches an optical lens (Fig. 1), in order from an object side to an image-forming side, comprising:
a first lens having positive refractive power;
a second lens having a concave object-side surface (121 near edge) and a convex image-side surface (122 near edge);
a third lens having positive refractive power; and
(~0.73) and 3.75≤H/d0≤30 (~5.8), wherein H is a distance from an outer edge of an image-side surface of the fourth lens to an optical axis of the optical lens, h is a distance from the inflection point to the optical axis and d0 is a distance between a projected position of the inflection point on the optical axis and the intersection point.

Regarding claim 20, Chen further teaches the optical lens according to claim 14, wherein the optical lens further satisfies at least one of the following conditions: the second lens has positive refractive power and the fourth lens has negative refractive power (as seen in Table. 1).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234